                Case 3:19-cv-02004-VC Document 5 Filed 04/15/19 Page 1 of 2




 1   PAUL R. CORT, State Bar No. 184336
     Earthjustice
 2   50 California Street
     San Francisco, CA 94111
 3   pcort@earthjustice.org
     Tel: 415-217-2000
 4   Fax: 415-217-2040

 5   TOSH SAGAR, Pro Hac Vice Pending
     JAMES S. PEW, Pro Hac Vice Pending
 6   Earthjustice
 7   1625 Massachusetts Ave., NW, Ste. 702
     Washington, DC 20036
 8   tsagar@earthjustice.org, jpew@earthjustice.org
     Tel: 202-667-4500
 9   Fax: 202-667-2356
10   Counsel for Plaintiffs Citizens for Pennsylvania’s Future,
     Gasp, Louisiana Bucket Brigade, and Sierra Club
11
12                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14                                                    )
     CITIZENS FOR PENNSYLVANIA’ FUTURE, et )
15   al.,                                             )
                                                      )        Case No: 3:19-cv-02004
16                 Plaintiffs,                        )
             v.                                       )
17                                                    )
     ANDREW WHEELER, in his official capacity as )             CERTIFICATION OF INTERESTED
18   Administrator of the United States Environmental )        ENTITIES OR PERSONS
     Protection Agency,                               )
19                                                    )
                   Defendant.                         )
20                                                    )
21
22
            Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
23
     named parties, there is no such interest to report.
24
     DATED: April 15, 2019                          Respectfully submitted,
25
26                                                  /s/ Paul R. Cort
                                                    PAUL R. CORT, State Bar No. 184336
27                                                  Earthjustice
                                                    50 California Street
28                                                  San Francisco, CA 94111


     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS, Case No. 3:19-cv-02004
               Case 3:19-cv-02004-VC Document 5 Filed 04/15/19 Page 2 of 2




 1                                            pcort@earthjustice.org
                                              Tel: 415-217-2000/Fax: 415-217-2040
 2
                                              TOSH SAGAR, Pro Hac Vice Pending
 3                                            JAMES S. PEW, Pro Hac Vice Pending
                                              Earthjustice
 4
                                              1625 Massachusetts Ave., NW, Ste. 702
 5                                            Washington, DC 20036
                                              tsagar@earthjustice.org, jpew@earthjustice.org
 6                                            Tel: 202-667-4500/Fax: 202-667-2356
 7                                            Counsel for Plaintiffs Citizens for Pennsylvania’s
                                              Future, Gasp, Louisiana Bucket Brigade, and Sierra
 8                                            Club
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS, Case No. 3:19-cv-02004
                                                                                           2
